DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 04/28/2022, in which claims 1, 2, 4, 7, 11-13, 15, 18, and 20 have been amended; claim 10 has been cancelled; and claim 21 has been newly added. Thus, claims 1-9 and 11-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of triggering an action associated with the anticipated transaction based on one or more user-defined preference rules and attributes of the anticipated transaction without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 12, and 20.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed computing platform, comprising at least one processor; and memory storing computer-readable instructions, which performs a series of steps, e.g., receiving historical user activity data of a plurality of users; identifying, from the historical user activity data, one or more attributes of the plurality of users; training a machine learning model to determine patterns of user activity by using the one or more attributes as inputs in a clustering algorithm to classify the plurality of users based on the attributes; receiving user activity data of a first user; determining, by executing the machine learning model on a computing device and based on the received user activity data of the first user, a pattern of the first user activity; detecting, via the computing device, a deviation from the pattern of the first user activity; identifying, via the computing device, an anticipated transaction of the first user; determining one or more user-defined preference rules of the user, wherein determining the one or more user-defined preference rules includes: initiating an interactive session between an intelligent virtual assistant and the first user; receiving user input related to the one or more user-defined preference rules; 2Application No. 16/941,710Docket No.: 007131.02335\US analyzing, using natural language processing, the user input to identify the one or more user-defined preferences; and storing, based on the analyzed user input, the one or more user-defined preference rules in a repository of user data;  retrieving, from the repository of user data, the one or more user-defined preference rules associated with the anticipated transaction; determining whether the one or more preference rules apply to one or more attributes of the anticipated transaction; and triggering, via the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the anticipated transaction, an action associated with the anticipated transaction. These series of steps describe the abstract idea of triggering an action associated with the anticipated transaction based on one or more user-defined preference rules and attributes of the anticipated transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., computing platform, processor, memory, computing device, machine learning model, clustering algorithm, intelligent virtual assistant, natural language processing, and repository of user data do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computing platform, processor, memory, computing device, machine learning model, clustering algorithm, intelligent virtual assistant, natural language processing, and repository of user data are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing platform, processor, memory, computing device, machine learning model, clustering algorithm, intelligent virtual assistant, natural language processing, and repository of user data limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 12 and 20; and hence, claims 12 and 20 are rejected on similar grounds as claim 1.
Regarding dependent claims 2-9, 11, 13-19, and 21: 
Dependent claims 2 and 13 are directed to a system and method, respectively, which perform the step of the action associated with the anticipated transaction comprises providing, via the intelligent virtual assistant, a recommendation to perform the anticipated transaction.
Dependent claims 3 and 14 are directed to a system and method, respectively, which perform the step of the action associated with the anticipated transaction comprises payment of an outstanding balance.
Dependent claims 4 and 15 are directed to a system and method, respectively, which perform the steps of causing the computing platform to: identify, from one or more external sources of data, one or more events that may impact the pattern of the user activity; identify an event of the one or more events that impacts the pattern of the first user activity, and wherein the action associated with the anticipated transaction comprises a recommendation that minimizes the impact of the event for the first user.
Dependent claims 5 and 16 are directed to a system and method, respectively, which perform the step wherein the one or more external sources of data are artificial intelligence based systems.
Dependent claims 6 and 17 are directed to a system and method, respectively, which perform the step wherein the event comprises one or more of a weather related event, an employment related event, a purchase related event, a geopolitical event, a civic unrest, and a medical event.
Dependent claims 7 and 18 are directed to a system and method, respectively, which perform the steps of determining the one or more user-defined preference rules further includes: providing, to the first user, one or more questions in sequential format; receiving, from the first user, responses to the one or more questions; analyzing, using natural language processing, the responses to the one or more questions;  providing, to the first user and based on the analyzed responses, one or more additional questions; and receiving, from the first user, responses to the one or more additional questions.
Dependent claims 8 and 19 are directed to a system and method, respectively, which perform the step of causing the computing platform to: train the intelligent virtual assistant based on a machine learning model.
Dependent claim 9 is directed to a system, which perform the step wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels. 
Dependent claim 11 is directed to a system, which perform the step of causing the computing platform to: apply the machine learning model to detect the deviation from the pattern of the user activity.
These steps describe the abstract idea of triggering an action associated with the anticipated transaction based on one or more user-defined preference rules and attributes of the anticipated transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-9, 11, 13-19, and 21 are directed to an abstract idea. The additional limitations of an intelligent virtual assistant, computing platform, one or more external sources of data, artificial intelligence based systems, instructions, additional computer-readable instructions, processor, natural language processing, and machine learning model are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: an intelligent virtual assistant, computing platform, one or more external sources of data, artificial intelligence based systems, instructions, additional computer-readable instructions, processor, natural language processing, and machine learning model, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-9, 11, 13-19, and 21 have further defined the abstract idea that is present in their respective independent claims 1, 12, and 20; and thus, correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-9, 11, 13-19, and 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-9, 11, 13-19, and 21 are directed to an abstract idea. Thus, claims 1-9 and 11-21 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen (U.S. Patent Application Publication No. US2019/0205839-A1 hereinafter “Dotan-Cohen”), in view of Bellowe (U.S. Patent Application Publication No. US2017/0351978-A1; hereinafter “Bellowe”).
Claim 1:
Dotan-Cohen discloses:
A computing platform, comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1)); 
receive historical user activity data of a plurality of users; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 & 5));
identify, from the historical user activity data, one or more attributes of the plurality of users; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 & 5); These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114));
receive user activity data of a first user; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 &5));
determine, by executing the machine learning model on a computing device and based on the received user activity data of the first user, a pattern of the first user activity; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4, 5, & 30));
detect, via the computing device, a deviation from the pattern of the first user activity; (Dotan-Cohen, if a user deviates from a planned set of activities (e.g., due to unanticipated meetings, travel, or personal needs), an additional optimal activity schedule may be generated and utilized. In particular, it may be determined that the deviated patterns of activity correspond to a secondary, known pattern of activity that the user sometimes engages in; (See, Para. 103));
identify, via the computing device, an anticipated transaction of the first user; (Dotan-Cohen, For instance, for the task “buy milk”, it may be inferred that the future activity will comprise going to the grocery store or more generally, shopping. In some embodiments, optimal schedule generator 290 may consider user data from a user's calendar such that the predicted future activities may be cross-referenced with available times in the user's calendar to match the user's availability with predicted future activities; (See, Para. 108));
determine one or more user-defined preference rules of the user, wherein determining the one or more user-defined preference rules includes: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1));
initiate an interactive session between an intelligent virtual assistant and the first user; (Dotan-Cohen, The optimal schedule(s) may be provided to one or more computerized personal assistant tools, such as the optimal-schedule consumer applications 270 described herein, which utilize the schedule information to provide an enhanced user experience (via an intelligent virtual assistant)(See, Para. 30); based on one optimal user activity schedule that is generated by the optimal schedule generator 290 and recommended to the user, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule, or an acceptance or rejection of some of the suggested user activities and/or times of the suggested user activities in the optimal schedule (an interactive session with the first user)(See, Para. 121));
receive user input related to the one or more user-defined preference rules; 2Application No. 16/941,710Docket No.: 007131.02335\US (Dotan-Cohen, These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114)); Reply to Non-Final Office Action of March 29, 2022
analyze, using natural language processing, the user input to identify the one or more user-defined preferences; and (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 & 5); These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114));
store, based on the analyzed user input, the one or more user-defined preference rules in a repository of user data; (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1); user may have a calendar (repository of user data) event indicating “buy concert tickets,” which may be determined to have a lower priority(user-defined preference rules) than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113); user-defined preference rules (See, Para. 114));
retrieve, from the repository of user data, the one or more user-defined preference rules associated with the anticipated transaction; (Dotan-Cohen, user may have a calendar (repository of user data) event indicating “buy concert tickets,”( anticipated transaction) which may be determined to have a lower priority(user-defined preference rules) than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113); user-defined preference rules (See, Para. 114));
determine whether the one or more preference rules apply to one or more attributes of the anticipated transaction; and (Dotan-Cohen, These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114));
trigger, via the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the anticipated transaction, an action associated with the anticipated transaction. (Dotan-Cohen, optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113);  when generating an optimal schedule that faces conflicting scheduling, a pattern of cancelling or changing certain activities may be used to determine that those certain activities can be rescheduled or cancelled to favor other activities that have a higher prioritization…. This may include automatically sending an update to participants of a cancelled or rescheduled calendar event or user activity. (See, Para. 114)).
However, Dotan-Cohen does not specifically disclose training a machine learning model to determine patterns of user activity by using the one or more attributes as inputs in a clustering algorithm to classify the plurality of users based on the attributes.
Bellowe discloses the following limitation:
train a machine learning model to determine patterns of user activity by using the one or more attributes as inputs in a clustering algorithm to classify the plurality of users based on the attributes; (Bellowe, information can be derived about a user by identifying a cluster associated with the user. The clusters can be generated by analyzing the similarity between user profiles. The clusters can be generated using one or more of clustering algorithms and/or machine learning algorithms the clusters can be dynamically updated as more information becomes available about users…. The information collected from the user monitoring can be analyzed and characteristics about a user can be derived. For example a user's average carbon impact can be determined. (See, Para. 99)).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Dotan-Cohen with the features of Bellowe’s dynamic recommendation platform with artificial intelligence because this platform identifies, using said user profile, a matching cluster for the user profile having characteristics similar to characteristics associated with other user profiles within said cluster; determine a user schedule within the threshold time period based on the sensor signals received from the plurality of sensors and further based upon calendar data associated with the user, wherein the user schedule includes a plurality of said real world activities engaged in by the user; generate, using said other user profiles within said cluster, a data model representing relationships between the sensor signals received from sensors, and the real world activities performed by users. (Bellowe, Para. 11). 
Claim 2:
Dotan-Cohen discloses:
wherein the action associated with the anticipated transaction comprises providing, via the intelligent virtual assistant, a recommendation to perform the anticipated transaction. (Dotan-Cohen, computerized personal assistant application to provide an enhanced computing experience for the user; (See, Abstract, Para.19)).
Claim 3:
Dotan-Cohen:
wherein the action associated with the anticipated transaction comprises payment of an outstanding balance. (Dotan-Cohen, for the task “buy milk”, it may be inferred that the future activity will comprise going to the grocery store or more generally; (See, Para. 108); buying concert tickets (Para. 113)).
Claim 4:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1));
identify, from one or more external sources of data, one or more events that may impact the pattern of the first user activity; (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,” which may be determined to have a lower priority than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113));
identify an event of the one or more events that impacts the pattern of the user activity, and wherein the action associated with the anticipated transaction comprises a recommendation that minimizes the impact of the event for the first user. (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,” which may be determined to have a lower priority than “work meeting,” and therefore an optimal schedule may suggest scheduling the “work meeting” at the specified time, and scheduling “buy concert tickets” for another time (See, Para. 113)). 
Claim 5:
Dotan-Cohen discloses:
wherein the one or more external sources of data are artificial intelligence based systems. (Dotan-Cohen, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or other components on computing device(s) associated with the user; (See, Para. 21); examples one or more external sources of data(See, Para. 43)).
Claim 6:
Dotan-Cohen discloses:
wherein the event comprises one or more of a weather related event, an employment related event, a purchase related event, a geopolitical event, a civic unrest, and a medical event. (Dotan-Cohen, user may have a calendar event indicating “buy concert tickets,”(a purchase related event) which may be determined to have a lower priority than “work meeting,” (an employment related event) (See, Para. 113)).
Claim 7:
Dotan-Cohen discloses:
determining the one or more user-defined preference rules further includes: (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4, 5, & 30));
providing, to the first user, one or more questions in sequential format; (Dotan-Cohen, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule… user feedback may be solicited with a prompt asking if the user would like more or less time for a particular user activity allocated in the optimal schedule; (See, Para. 121));
receiving, from the first user, responses to the one or more questions; (Dotan-Cohen, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule…a user may provide input that an optimal user activity schedule…. is accepted…. user feedback may be solicited with a prompt asking if the user would like more or less time for a particular user activity allocated in the optimal schedule; (See, Para. 121));
analyzing, using natural language processing, the responses to the one or more questions; (Dotan-Cohen, From this historical user activity information, a computer system may determine a user's activity patterns; (See, Para. 4 & 5); These user preferences may be received by optimal schedule generator 290 from user preferences 246 of user profile 240. For example, a certain type of scheduled user activity, such as a weekly meeting, may have a pattern of being frequently (i.e., with greater regularity than certain other events) moved or cancelled, indicating a relatively lower level of importance or significance to the user; (See, Para. 113 &114));
providing, to the first user and based on the analyzed responses, one or more additional questions; and (Dotan-Cohen, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule…a user may provide input that an optimal user activity schedule…. is accepted…. user feedback may be solicited with a prompt asking if the user would like more or less time for a particular user activity allocated in the optimal schedule; (See, Para. 121));
receiving, from the first user, responses to the one or more additional questions. (Dotan-Cohen, a user may provide input that an optimal user activity schedule…. is accepted; a slider or plus-minus enabling the user to increase or decrease the allocated time for that particular activity or activity type; (See, Para. 121)).
Claim 8:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the intelligent virtual assistant based on a machine learning model. (Dotan-Cohen, A computerized system, comprising….one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors; (See, Claim 1); The optimal schedule(s) may be provided to one or more computerized personal assistant tools, such as the optimal-schedule consumer applications 270…include a calendar management program, which utilizes an optimal schedule for managing a user's calendar events to be more in accordance with the optimal schedule, a personal performance optimizer application, which utilizes an optimal schedule to provide the user with a recommended daily schedule of user activity based on future activity to be performed by the user, and a notifications service, which utilizes an optimal schedule to manage electronic notifications to the user or to other people(cause the computing platform to: train the intelligent virtual assistant based on a machine learning model)(See, Para. 30)). 
Claim 9:
Dotan-Cohen discloses:
wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels. (Dotan-Cohen, user is traveling and out of the office, then an optimal schedule for traveling may be selected over an optimal schedule that includes office meetings…user preferences or settings may be considered when generating optimal schedules, thereby enabling a user to tune the automated scheduling assistance services according to their preferences (a designated alternate decision making authority) (See, Para.18); a user's email or text message application may be restricted, disabled, or hidden when a user is engaged in focus-intensive work according to scheduled user activity from an optimal schedule (preferred communication channels)(See, Para. 133-4)). 
Claim 10:
Cancelled.
Claim 11:
Dotan-Cohen discloses:
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to detect the deviation from the pattern of the first user activity. (Dotan-Cohen, if a user deviates from a planned set of activities (e.g., due to unanticipated meetings, travel, or personal needs), an additional optimal activity schedule may be generated and utilized. In particular, it may be determined that the deviated patterns of activity correspond to a secondary, known pattern of activity that the user sometimes engages in; (See, Claim 1; Para. 103)). 
Claim 12:
Claim 12 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 6, and hence is  rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 7, and hence is  rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 8, and hence is  rejected on similar grounds.
Claim 20:
Claim 20 is substantially similar to claims 1 and 2 combined, and hence is  rejected on similar grounds.
Claim 21:
Dotan-Cohen discloses:
wherein the intelligent virtual assistant is an intelligent chat bot. (Dotan-Cohen, The optimal schedule(s) may be provided to one or more computerized personal assistant tools, such as the optimal-schedule consumer applications 270 described herein, which utilize the schedule information to provide an enhanced user experience (via an intelligent virtual assistant)(See, Para. 30); based on one optimal user activity schedule that is generated by the optimal schedule generator 290 and recommended to the user, feedback component 250 may generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule, or an acceptance or rejection of some of the suggested user activities and/or times of the suggested user activities in the optimal schedule (an interactive session with the user)(See, Para. 121)).
Response to Arguments 
Applicant's arguments filed dated 04/28/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-9 and 11-21 under 35 U.S.C. 102, Applicant arguments are moot in view of new grounds of rejections presented above in this office action.  
With respect to the rejection of claims 1-9 and 11-21 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “the claims of the present application are not directed to the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes)…..Rather, the claims are directed to training a machine learning model to detect patterns of user behavior, as well as deviations from those patterns of behavior, and using that information to anticipate a transaction and trigger an action with respect to the anticipated transaction. The action may be triggered in response to a determination that one or more user-defined preference rules apply and the user-defined preference rules may be determined via an interactive session with an intelligent chat bot. The claims clearly recite more than merely commercial or legal interactions, are necessarily rooted in computer technology and, accordingly, the claims are not directed to certain methods of organizing human activity, or any alleged abstract idea.”
Examiner respectfully disagrees and notes that the claims recite an abstract idea of triggering an action associated with the anticipated transaction based on one or more user-defined preference rules and attributes of the anticipated transaction, which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that “training a machine learning model to detect patterns of user behavior, as well as deviations from those patterns of behavior, and using that information to anticipate a transaction and trigger an action with respect to the anticipated transaction;” and “the action may be triggered in response to a determination that one or more user-defined preference rules apply and the user-defined preference rules may be determined via an interactive session with an intelligent chat bot” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “even if the Office considers the claims to recite elements from one of the enumerated groupings of abstract ideas—which Applicant does not concede—the claims are not “directed to” an abstract idea because the claims integrate any alleged abstract idea into “a practical application.”…. The claims clearly recite a practical application of any alleged abstract idea. For example, claim 1 recites multiple, specific, detailed, unique steps performed at particular devices to train a machine learning model, initiate an interactive session with an intelligent chat bot to identify user defined preferences, detect a deviation from a pattern of user activity and trigger actions based on the deviation. For instance, at least features such as, “train a machine learning model to determine….claim 1 does not monopolize every possible way of performing certain methods of organizing human activity or even “managing user activity,” as asserted by the Office Action at p. 3, but instead is limited to a practical application of doing so, including particular steps relying on particular devices and performed in a particular order.” 
Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply receiving, identifying, determining, detecting, retrieving, and storing data (e.g., user data, user defined preferences, anticipated truncation data, and etc.). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “receiving historical user activity data of a plurality of users; identifying one or more attributes of the plurality of users; determine patterns of user activity by using the one or more attributes as inputs; receiving user activity data of a first user; determining a pattern of the first user activity; detecting a deviation from the pattern of the first user activity; identifying an anticipated transaction of the first user; determining one or more user-defined preference rules of the user, initiating an interactive session between an intelligent virtual assistant and the first user; receiving user input related to the one or more user-defined preference rules; analyzing the user input to identify the one or more user-defined preferences; and storing the one or more user-defined preference rules in a repository of user data; retrieving the one or more user-defined preference rules associated with the anticipated transaction; determining whether the one or more preference rules apply to one or more attributes of the anticipated transaction; and triggering an action associated with the anticipated transaction.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of managing user historical and activity data and anticipated transaction data  and no technical solution or improvement has been disclosed. 
Additionally, with regards to Applicant’s argument that “the claims clearly recite a practical application of any alleged abstract idea. For example, claim 1 recites multiple, specific, detailed, unique steps performed at particular devices to train a machine learning model, initiate an interactive session with an intelligent chat bot to identify user defined preferences, detect a deviation from a pattern of user activity and trigger actions based on the deviation.” Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. The series of steps recited in Claim 1 simply amount to the abstract idea of triggering an action associated with the anticipated transaction based on one or more user-defined preference rules and attributes of the anticipated transaction. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract of managing user activity, and not to technology. The present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Hence, claim 1 is not integrated in the practical application as argued above by the Applicant.  Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial and legal interactions) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Applicant argues that “the Office Action, however, fails to perform an adequate Step 2B analysis. “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.” MPEP 2106.05. The Office Action fails to consider the unique, specific ordered combination of features recited in claim 1 and instead evaluates only some features of the claims in isolation. The Office Action’s failure to perform the required Step 2B analysis renders the Section 101 rejection deficient. See MPEP § 2106.05(a) (noting that “it is critical that examiners look at the claim ‘as a whole,’ in other words, the claim should be evaluated ‘as an ordered combination, without ignoring the requirements of the individual steps’). At least features such as, “train a machine learning model to determine patterns of user activity by using the one or more attributes as inputs in a clustering algorithm to classify the plurality of users ……“trigger, via the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the anticipated transaction, an action associated with the anticipated transaction,” are significantly more than merely “managing user activity” or any alleged abstract idea.”
 Examiner respectfully disagrees. Examiner respectfully notes, as present above under the 35 U.S.C. 101 rejection section, the Nonfinal Office Action (dated 03/29/2022) similarly presents an adequate Step 2B analysis; and thus, the 35 U.S.C. 101 rejection is not deficient. Additionally, Examiner notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/retrieving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-9 and 11-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693